DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

				Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered. Regarding the argument that the cited references fail to teach limitations of claim 1 including the amended limitations: after associating the first intent to the second intent, after receiving the input query and before querying the database, and one single extended query containing both the first intent and the second intent, to generate extended query results, please see the newly cited columns and lines below.
Kale teaches at para. 10: an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time. Thus, the knowledge graph associates and stores all user intents from user queries over time; 
para. 18, 35: receiving a natural language input from the user; para. 45-46: identify relevant inventory items to users based on explicit and derived query intents; para. 115-117: by combining visual search information and a knowledge graph-based information, embodiments may iteratively filter the list of candidate products to refine the user query. Thus, the user query is refined to include Dome Camping Tent/second intent with Outdoor Play Tents and Camping Tents based on said combination. In addition, query refinement or expansion is to include additional similar term(s) and/or synonym(s) for augmenting the user query to provide more accurate search results. Thus, said query expansion is processed in response to receiving the user query/query terms have long been practiced in the technological art.
Ji further teaches at figs. 2-3: expansion component, refinement component, expanded query patterns; para. 25-27: identify a second intent associated with the first intent and augment the seed query patterns with additional query patterns to generate a large set of training data; para. 47: the source domain module may use the expansion component to supplement the labeled seed query patterns with additional seed query patterns that are generated based on the labeled seed query patterns; para. 66-68, 101-103: the expansion component may further supplement the query patterns that are transferred to the new domain with additional query patterns. The supplementation may be implemented via the use of a Random Walk model algorithm on a click graph. The supplementation may create resultant query patterns for the new domain). Thus, the expanded query is a single extended query containing both first intent/search word and the second intent/additional query patterns. The combination of teachings of Kale and Ji does teach the argued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 20180108066) in view of Ji et al. (US 20120259801).
As per claims 1, 11, Kale et al. teaches
a system for extending the retrieval of relevant information from a knowledge base comprising: a communication system; a database containing the knowledge base (para. 57: allow users to communicate with an intelligent online personal assistant in a natural conversation. The assistant is efficient as over time it increasingly understands specific user preferences and is knowledgeable about a wide range of products. Though a variety of convenient input modalities, a user can share photos, or use voice or text, and the assisted user experience may be akin to talking to a trusted, knowledgeable human shopping assistant; para. 85-86,97: the knowledge graph may have categories, aspects, and aspect values provided by sellers to help buyers find the product in the electronic marketplace inventory. Similarly, the knowledge graph may include popular categories, aspects, and aspect values that buyers have frequently used when searching for particular items. Categories may describe predetermined product groupings or subgroupings provided by the electronic marketplace; fig. 8: knowledge graph-based search); 
a computing device operably connected to the database and the communication system, the computing device configured to: associate a first intent to a second intent based on similarity of intents determined from prior engagements between prior queries and prior intents (para. 10: an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time. Thus, the knowledge graph associates and stores all user intents from user queries over time; para. 45-46: identify relevant inventory items to users based on explicit and derived query intents; para. 101: if the item list includes several strong ''hits", based on the visual similarity measures obtained, the knowledge graph service may merely confirm that the category, aspects, and aspect values are also strongly linked to the candidate products; para. 108: the term "elegant" is associated in the knowledge graph historical data with prior buyer searches and/or seller listings for "formal" and "dinner party" dresses); 

receive, after associating the first intent to the second intent, an input query from a user; detect the first intent of the input query via a natural language processor (para. 10: an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time. Thus, the knowledge graph associates and stores all user intents from user queries over time; para. 18, 35: receiving a natural language input from the user; para. 45-46: identify relevant inventory items to users based on explicit and derived query intents).

retrieve the second intent based upon being associated with the first intent; create, after receiving the input query and before querying the database, one single extended query containing both the first intent and the second intent (para. 110: a user provides an input query image of a tent, along with circled suggested categories ("Outdoor Play Tents" and "Camping Tents"). The knowledge graph provides a leaf category prediction in block 1104, based on historical data, e.g., denoting that past sellers and buyers in aggregate have frequently used the sub-category of "Dome Camping Tent" to find items characterized by the suggested categories; para. 115-117: by combining visual search information and a knowledge graph-based information, embodiments may iteratively filter the list of candidate products to refine the user query. Thus, the user query is refined to include Dome Camping Tent/second intent with Outdoor Play Tents and Camping Tents based on said combination.

Kale does not explicitly teach one single extended query.
Ji teaches
retrieve the second intent based upon being associated with the first intent; create, after receiving the input query and before querying the database, one single extended query containing both the first intent and the second intent (figs. 2-3: expansion component, refinement component, expanded query patterns; para. 18-20: a search engine may use the new domain 106 and its corresponding domain-specific classifier to classify a search query into the new domain according to a task that is specified in the search query. Once the search query is classified into the new domain, accurate search results may be generated for the search query based on the classification. The domain-specific classifier may also match the search query "Thinkpad 600 price" query to the "buy computer" task in the "computer" domain; para. 25-27: identify a second intent associated with the first intent and augment the seed query patterns with additional query patterns to generate a large set of training data; para. 47: the source domain module may use the expansion component to supplement the labeled seed query patterns with additional seed query patterns that are generated based on the labeled seed query patterns; para. 66-68, 101-103: the expansion component may further supplement the query patterns that are transferred to the new domain with additional query patterns. The supplementation may be implemented via the use of a Random Walk model algorithm on a click graph. The supplementation may create resultant query patterns for the new domain). Thus, the expanded query is a single extended query containing both first intent/search word and the second intent/additional query patterns.
query the database, with the one single extended query containing both the first intent and the second intent, to generate extended query results; and, transmit the extended query results to the user in response to the input query (para. 18: a search engine may use the new domain and its corresponding domain-specific classifier to classify a search query into the new domain according to a task that is specified in the search query. Once the search query is classified into the new domain, accurate search results may be generated for the search query based on the classification; para. 97, 103: supplement the query patterns that are transferred to the new domain with additional query patterns. The supplementation may be implemented via the use of a Random Walk model algorithm on a click graph. The supplementation may create resultant query patterns for the new domain). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji to effectively groupings similar intent/interests to better manage and/or manipulate the available data and for user satisfaction with the perceived accuracy and usefulness of search query results generated by such a search engine may be increased – See Ji, para. 104.

As per claims 2, 12, Kale et al. teaches
access prior engagements including the prior queries and prior intents resultant from the prior queries; map the prior queries to the respective prior intents (para. 10: identify and learn from user intents so that user identity and understanding is enhanced over time; para. 46: identify relevant inventory items to users based on explicit and derived query intents; para. 108: the term "elegant" is associated in the knowledge graph historical data with prior buyer searches and/or seller listings for "formal" and "dinner party" dresses); 
Kale does not explicitly teach create a bipartite graph between the prior queries and prior intents, 12 DM2\13622368.1apply a graph embedding method over the bipartite graph to determine distance between prior intents.
Ji teaches 
create a bipartite graph between the prior queries and prior intents, 12 DM2\13622368.1apply a graph embedding method over the bipartite graph to determine distance between prior intents (para. 48: the expansion component may generate the additional seed query patterns by propagating a class label of a search query through the bipartite of a click graph from a node at one side to a node on the other aide and back to new unlabeled search queries on the original side; fig. 7; para. 61.)
group prior intents together into a plurality of similar intent groups based upon the respective distance between the prior intents; and, associate the prior intents within a respective one of the plurality similar intent groups (para. 62: the knowledge transfer component may select source domains in the seed domain pool with output values that are less than a predefined value threshold as seed domains for the new domain, while discarding source domains whose output values are equal to or greater than the predefined value threshold; para. 66, 102).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji in order to effectively groupings similar intents/interests to better manage and/or manipulate the available data.

As per claims 3-4, 13-14, Kale does not explicitly teach claims 3-4.
Ji teaches
group the first intent and the second intent into a similar intent group; add each member of the similar intent group to the extended query (para. 42: the unsupervised clustering may use density based or similarity-based clustering algorithms to cluster similar search queries according to their content and user click-through logs, which record the correspondences between uniform resource locators (URLs) that users clicked on and search queries that generated the URLs; para. 48: the expansion component may generate the additional seed query patterns by propagating a class label of a search query through the bipartite of a click graph from a node at one side to a node on the other aide and back to new unlabeled search queries on the original side).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji in order to effectively groupings similar intents/interests to better manage and/or manipulate the available data.

As per claims 5, 15, Kale does not explicitly teach claim 5.
Ji teaches 
storing the plurality of similar intent groups (para. 38-39: named entity recognition is the location and classification of atomic elements in a text into predefined categories such as persons, objects, organizations, locations, etc.; para. 75, 92-93: query clusters).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji in order to effectively groupings similar intent/interests to better manage and/or manipulate the available data.

As per claims 6, 16, Kale et al. teaches
retrieve a respective one of the stored plurality of similar intent (para. 10: identify and learn from user intents so that user identity and understanding is enhanced over time; para. 46: identify relevant inventory items to users based on explicit and derived query intents; para. 130: a ranked list of products that may most satisfy a user's shopping interests).  
	Kale does not explicitly teach group of which the first intent is grouped.
Ji teaches group of which the first intent is grouped at para. 38-39, 42: the unsupervised clustering may use density based or similarity-based clustering algorithms to cluster similar search queries according to their content and user click-through logs, which record the correspondences between uniform resource locators (URLs) that users clicked on and search queries that generated the URLs; para. 48: the expansion component may generate the additional seed query patterns by propagating a class label of a search query through the bipartite of a click graph from a node at one side to a node on the other aide and back to new unlabeled search queries on the original side).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji in order to effectively groupings similar intents/interests to better manage and/or manipulate the available data.

As per claims 7, 17, Kale et al. teaches
wherein the prior engagements are selected from the group consisting of: search results, views, clicks, add- to-cart and purchases (para. 103: search results; para. 122-123: users view product listings; para. 83: items available for purchase).  

As per claims 8, 18, Kale et al. teaches
wherein the first and second intents are product types (para. 10: identify and learn from user intents so that user identity and understanding is enhanced over time; para. 46, 84-85: over time, machine learning may add deeper semantics and wider "world knowledge" to the system, to better understand the user intent. For example the input "I am looking for a dress for a wedding in June in Italy" means the dress should be appropriate for particular weather conditions at a given time and place, and should be appropriate for a formal occasion. Another example might include a user asking the bot for "gifts for my nephew". The artificial intelligence framework 128 when trained will understand that gifting is a special type of intent, that the target recipient is male based on the meaning of "nephew", and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified; para. 97).  

As per claims 9, 19, Kale et al. teaches
wherein the computing device is further configured group prior entities that are closer in distance than a threshold (para. 10, 49: in profile enrichment phases, the identity service also mines behavioral data such as clicks, impressions, and browse activities for derived information such as tastes, preferences, and shopping verticals. In identity federation and account linking phases, when communicated or inferred, the identity service updates the user's household, employer, groups, affiliations, social graph, and other accounts, including shared accounts; para. 92: similar images being compared may therefore have a smaller Hamming distance between them, and thus a higher visual similarity measure. The visual similarity measure is therefore useful as a search result score, e.g., for the candidate product at hand; para. 97: the knowledge graph may have categories, aspects, and aspect values provided by sellers to help buyers find the product in the electronic marketplace inventory. Similarly, the knowledge graph may include popular categories, aspects, and aspect values that buyers have frequently used when searching for particular items. Categories may describe predetermined product groupings or subgroupings provided by the electronic marketplace).  
	Kale does not teach a threshold in relating to distance.
	Ji teaches 
closer in distance than a threshold (para. 45, 62: the knowledge transfer component may select source domains in the seed domain pool with output values that are less than a predefined value threshold as seed domains for the new domain, while discarding source domains whose output values are equal to or greater than the predefined value threshold). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji in order to effectively groupings similar entities to better manage and/or manipulate the available data.

As per claim 10, Kale et al. teaches
wherein the computing device comprises an online shopping assistant (figs. 1, 6: intelligent personal assistant; para. 57: allow users to communicate with an intelligent online personal assistant in a natural conversation. The assistant is efficient as over time it increasingly understands specific user preferences and is knowledgeable about a wide range of products. Though a variety of convenient input modalities, a user can share photos, or use voice or text, and the assisted user experience may be akin to talking to a trusted, knowledgeable human shopping assistant).

As per claim 20, Kale et al. teaches
a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: in a first module, accessing prior engagements including the prior queries and prior intents resultant from the prior queries; mapping the prior queries to the respective prior intents (para. 10: an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time. Thus, the knowledge graph associates and stores all user intents from user queries over time; para. 45-46: identify relevant inventory items to users based on explicit and derived query intents; para. 101: if the item list includes several strong ''hits", based on the visual similarity measures obtained, the knowledge graph service may merely confirm that the category, aspects, and aspect values are also strongly linked to the candidate products; para. 108: the term "elegant" is associated in the knowledge graph historical data with prior buyer searches and/or seller listings for "formal" and "dinner party" dresses); 
in a second module: receiving, after grouping prior intents together into the plurality of similar intent groups, an input query from a user; detecting the first intent of the input query via a natural language processor (para. 10: an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time. Thus, the knowledge graph associates and stores all user intents from user queries over time; para. 45-46: identify relevant inventory items to users based on explicit and derived query intents; para. 18, 35: receiving a natural language input from the user); 
retrieving the second intent based upon the similar intent group of the first intent; creating, after receiving the input query and before querying the database, one single extended query containing both the first intent and the second intent (para. 110: a user provides an input query image of a tent, along with circled suggested categories ("Outdoor Play Tents" and "Camping Tents"). The knowledge graph provides a leaf category prediction in block 1104, based on historical data, e.g., denoting that past sellers and buyers in aggregate have frequently used the sub-category of "Dome Camping Tent" to find items characterized by the suggested categories; para. 115-117: by combining visual search information and a knowledge graph-based information, embodiments may iteratively filter the list of candidate products to refine the user query. Thus, the user query is refined to include Dome Camping Tent/second intent with Outdoor Play Tents and Camping Tents based on the combination cited above in para. 115-117.
Kale does not explicitly teach create a bipartite graph between the prior queries and prior intents, 12 DM2\13622368.1apply a graph embedding method over the bipartite graph to determine distance between prior intents.
Ji teaches 
creating a bipartite graph between the prior queries and prior intents; applying a graph embedding methods over the bipartite graph to determine distance between prior intents (para. 48: the expansion component may generate the additional seed query patterns by propagating a class label of a search query through the bipartite of a click graph from a node at one side to a node on the other aide and back to new unlabeled search queries on the original side; fig. 7; para. 61.)
grouping prior intents together into a plurality of similar intent groups based upon the respective distance between the prior intents (para. 62: the knowledge transfer component may select source domains in the seed domain pool with output values that are less than a predefined value threshold as seed domains for the new domain, while discarding source domains whose output values are equal to or greater than the predefined value threshold; para. 66, 102);
storing the plurality of similar intent groups (para. 38-39: named entity recognition is the location and classification of atomic elements in a text into predefined categories such as persons, objects, organizations, locations, etc.; para. 75, 92-93: query clusters); 
retrieving the second intent based upon the similar intent group of the first intent; creating, after receiving the input query and before querying the database, one single extended query containing both the first intent and the second intent (figs. 2-3: expansion component, refinement component, expanded query patterns; para. 18-20: a search engine may use the new domain 106 and its corresponding domain-specific classifier to classify a search query into the new domain according to a task that is specified in the search query. Once the search query is classified into the new domain, accurate search results may be generated for the search query based on the classification. The domain-specific classifier may also match the search query "Thinkpad 600 price" query to the "buy computer" task in the "computer" domain; para. 25-27: identify a second intent associated with the first intent and augment the seed query patterns with additional query patterns to generate a large set of training data; para. 47: the source domain module may use the expansion component to supplement the labeled seed query patterns with additional seed query patterns that are generated based on the labeled seed query patterns; para. 66-68, 101-103: the expansion component may further supplement the query patterns that are transferred to the new domain with additional query patterns. The supplementation may be implemented via the use of a Random Walk model algorithm on a click graph. The supplementation may create resultant query patterns for the new domain). Thus, the expanded query is a single extended query containing both first intent/search word and the second intent/additional query patterns);
querying a database with the one single extended query containing both the first intent and the second intent, to generate extended query results; transmitting the extended query results to the user in response to the input query (para. 18: use the extracted classification knowledge as training data to automatically train a new domain as well as train a corresponding domain-specific classifier for the new domain. Subsequently, a search engine may use the new domain and its corresponding domain-specific classifier to classify a search query into the new domain according to a task that is specified in the search query. Once the search query is classified into the new domain, accurate search results may be generated for the search query based on the classification; para. 97, 103: supplement the query patterns that are transferred to the new domain 106 with additional query patterns. The supplementation may be implemented via the use of a Random Walk model algorithm on a click graph. The supplementation may create resultant query patterns for the new domain). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kale and Ji to effectively groupings similar intent/interests to better manage and/or manipulate the available data and for user satisfaction with the perceived accuracy and usefulness of search query results generated by such a search engine may be increased – See Ji, para. 104.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grzybowski et al. (US 20210025650) teaches at para. 43: bipartite graph; para. 53: distance, low intent, high intent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163   
9/23/2022   


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163